ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Lockheed Martin Space Systems Company )             ASBCA No. 59394
                                             )
Under Contract No. N00030-07-C-0100          )

APPEARANCES FOR THE APPELLANT:                      Kayla C. Smith, Esq.
                                                    Steven M. Masiello, Esq.
                                                     McKenna Long & Aldridge LLP
                                                     Denver, CO

                                                    Daniel A. McNulty, Esq.
                                                     Vice President & General Counsel

APPEARANCE FOR THE GOVERNMENT:                      E. Michael Chiaparas, Esq.
                                                     DCMA Chief Trial Attorney
                                                     Defense Contract Management Agency
                                                     Chantilly, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 27 May 2015



                                              ~~ Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59394, Appeal of Lockheed Martin
Space Systems Company, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals